11 CALOGERO, C.J.,
concurring.
While I joined two other justices in dissenting in State in the Interest of Dino, 359 So.2d 586 (La.1978) on the' basis that denial of a jury trial to juveniles is a violation of equal protection under Article I, Section 3 of the Louisiana Constitution, that issue is not involved in this case.
I concur in the majority opinion that due process does not require the State to provide jury trials to juveniles; that issue' has already been decided by the United States Supreme Court in McKeiver v. Pennsylvania, 403 U.S. 528, 91 S.Ct. 1976, 29 L.Ed.2d 647 (1971). If juveniles are to be afforded a trial by jury it is not going to be through this court’s construing that right as constitutionally mandated by due process, but by the legislature’s making a statutory change which is within their power.